Exhibit 10.6

MASTER SERVICES AGREEMENT

BETWEEN

QUINTILES COMMERCIAL EUROPE LIMITED

AND

CTI LIFE SCIENCES LIMITED

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

THIS Master Services Agreement (the “Agreement”) is made between:

 

1. QUINTILES COMMERCIAL EUROPE LIMITED a company organised and existing pursuant
to the laws of England and Wales (under Company Registration No 2246066) and
having its registered office at 500 Brook Drive, Green Park, Reading RG2 6UU,
England (hereinafter referred to as “Quintiles Commercial”), and

 

2. CTI LIFE SCIENCES LIMITED a company organised and existing pursuant to the
laws of England and Wales (under Company Registration No. 06547045) and having
its registered office at Highlands House, Basingstoke Road, Spencers Wood,
Reading, Berkshire, RG7 1NT, England (hereinafter referred to as “CTILS”)

(Each a “Party”, and together the “Parties”)

WHEREAS:-

 

A. CTILS and/or its Affiliates (as defined below) are in the business of
developing, manufacturing and/or distributing pharmaceutical products, and/or
biotechnology products. Quintiles Commercial and its Affiliates are in the
business of providing promotional and detailing services, strategic planning,
project management, pricing and reimbursement support, pharmacovigilance,
medical information and other regulatory services and consultancy advice in
Europe for the pharmaceutical, medical device and biotechnology industries.

 

B. CTILS and Quintiles Commercial desire to enter into this Agreement to provide
the terms and conditions upon which CTILS and/or its Affiliates may engage
Quintiles Commercial and/or its Affiliates to provide market access services,
promotion and detailing services, strategic planning, project management,
pricing and reimbursement support, pharmacovigilance, medical information and
other regulatory services and consultancy advice to CTILS and/or its Affiliates
in relation to the commercialisation of its pharmaceutical product Pixuvri
(pixantrone) (the “Product”) in certain agreed territories in Europe (each a
“Territory”, and together the “Territories”) by executing separate Project
Orders (as defined below) specifying the details of, without limitation, the
services, fees, duration, termination and related terms and conditions.

NOW IT IS HEREBY AGREED as follows:

 

1. Scope of the Agreement; Project Orders; Nature of Services; Joint Steering
Committee.

 

  1.1 Scope of Agreement.

 

2



--------------------------------------------------------------------------------

  1.1.1 As a “master” form of agreement, this Agreement allows the Parties
and/or their respective Affiliates to contract for individual projects through
the issuance of separate Project Orders, without having to re-negotiate the
basic terms and conditions contained herein. CTILS and its Affiliates shall have
no obligation to contract any Services (as defined below in Clause 1.3 of this
Agreement), and CTILS and its Affiliates shall have no obligations with respect
to Quintiles Commercial and/or Quintiles Affiliates, by virtue of this Agreement
alone.

 

  1.1.2 This Agreement covers the provision of the Services by Quintiles
Commercial and/or Quintiles Commercial’ Affiliates (as set forth in Clause 15
below) and, accordingly, this Agreement represents a vehicle by which CTILS
and/or its Affiliates can efficiently contract with Quintiles Commercial and its
Affiliates for a broad range of the Services. The term “Affiliate” shall mean
any corporation or business entity controlled by, controlling or under common
control with a Party to this Agreement. For this purpose, the term “control”
shall mean the direct or indirect beneficial ownership of at least fifty percent
(50%) or more of the voting securities or income interest in such corporation or
other business entity, or such other relationship as, in fact, constitutes
actual control.

 

  1.2 Project Orders.

 

  1.2.1 Quintiles Commercial and CTILS intend that their respective Affiliates
may also execute Project Orders directly pursuant to the terms of this
Agreement. Unless the Project Order states explicitly otherwise, (i) in the case
of a Project Order executed by a CTILS Affiliate(s), for the purposes of that
Project Order references to “CTILS” in this Agreement (and the related rights
and obligations) shall include the relevant Affiliates of CTILS which is a party
to that Project Order, and (ii) in the case of a Project Order executed by a
Quintiles Commercial Affiliate(s), for the purposes of that Project Order,
references to “Quintiles Commercial” in this Agreement (and the related rights
and obligations) shall include the relevant Affiliates of Quintiles Commercial
which is a party to that Project Order, and (iii) any reference to the
employees, agents and representatives of CTILS and Quintiles Commercial in this
Agreement shall include employees, agents and representatives of that Affiliate
consistent with the foregoing.

 

  1.2.2

The specific details of each project and the Services to be undertaken by
Quintiles Commercial and/or its Affiliate(s) shall be separately negotiated and
specified in writing on terms and in a form acceptable to the Parties

 

3



--------------------------------------------------------------------------------

  (each such writing, a “Project Order”). Each Project Order will include, as
appropriate, the scope of the Services, time line, and budget and payment terms.
Each Project Order shall be subject to all of the terms and conditions of this
Agreement, in addition to the specific details set forth in the Project Order.
To the extent any terms or provisions of a Project Order conflict with the terms
and provisions of this Agreement, the terms and provisions of this Agreement
shall control, except to the extent that the applicable Project Order expressly
and specifically states an intent to supersede the Agreement on a specific
matter. All Project Orders and other exhibits hereto shall be deemed to be
incorporated herein by reference. In no event shall CTILS or any Affiliate be
required to compensate Quintiles Commercial for any Services that are not
provided for in a Project Order.

 

  1.2.3 Unless otherwise agreed to in writing by the Parties, Quintiles
Commercial and/or its Affiliates shall perform the Services under each Project
Order in accordance with the CTILS’ or mutually agreeable Quintiles Commercial
Standard Operating Procedures (“SOPs”) set forth or referenced, as appropriate,
in each such Project Order prior to the execution of each such Project Order, as
the same may be later modified and/or supplemented by prior agreement between
the Parties during the performance of the Services under each such Project
Order. Quintiles Commercial and its Affiliate(s) shall (a) provide the SOPs, and
all modifications and supplements thereto, to all of their employees who perform
any Services under such Project Order, (b) provide, at the costs and expense of
CTILS, appropriate training in the implementation of and adherence to such CTILS
SOPs to all such employees, (c) document all stages of such training and retain
such documentation on file for purposes of review by CTILS, and (d) require all
such employees to perform self-review of their implementation of and adherence
to applicable SOPs.

 

  1.2.4

In the event that a Project Order requires Quintiles Commercial and/or its
Affiliates to interact with healthcare professionals licensed to practice in the
EU or to make payments to contracts the services of healthcare professionals,
Quintiles Commercial and/or its Affiliates shall to the extent required by
Applicable Laws and Regulations: (a) ensure that the services provided by the
healthcare professionals for the purpose of the Project Order are described in a
written agreement signed by the Parties indicating the fees for such services
and the related fair market value; these agreements shall, where applicable, be
notified to and approved by the employers of the healthcare professionals prior
to their implementation, as well as the competent authorities or professional
bodies; (b) obtain appropriate documentation from the healthcare professionals
documenting

 

4



--------------------------------------------------------------------------------

  such expenses or services prior to issuing any payments; (c) maintain
reasonable documentation of all payments to and expenses incurred on behalf of
healthcare professionals; (d) submit regular reports to CTILS, on at least a
quarterly basis, detailing all payments to healthcare professionals in a format
previously approved by CTILS in the applicable Project Order; and, (e) require
healthcare professionals to make all required notifications and seek all
required authorizations under the Applicable Laws and Regulations.

 

  1.3 Nature of Services.

The scope of the services covered by this Agreement may include without
limitation market access services, promotion and detailing services, strategic
planning, project management, pricing and reimbursement support,
pharmacovigilance, medical information and other regulatory services and
consultancy advice requested by CTILS from time to time and agreed to by
Quintiles Commercial as set forth in the relevant Project Order (collectively,
the services which are agreed to be performed by way of a Project Order are
referred to in this Agreement as the “Services”). For the avoidance of doubt,
nothing in this Agreement shall be construed to transfer from CTILS to Quintiles
Commercial and/or any of its Affiliates any regulatory requirements unless such
transfer is specifically provided for in the applicable Project Order.

 

  1.4 Joint Steering Committee.

 

  1.4.1 Formation; Purposes.

Quintiles Commercial and CTILS shall establish a Joint Steering Committee
(“JSC”). The JSC shall have overall strategic responsibility for managing the
relationship established by this Agreement based on the Services specified in
the respective Project Orders then in effect. In overseeing the operational
aspects of the relationship, the JSC shall, without limitation and in addition
to other specific obligations set forth in this Agreement: (i) monitor and make
recommendations arising out of or in connection the performance of the Services
specified in the respective Project Orders then in effect, (ii) coordinate
training activities for the Quintiles Commercial Personnel deployed in each
Territory (CTILS shall provide training in relation to Product and disease
state, Quintiles Commercial shall provide training in relation to promotion,
sales and compliance activities), (iii) discuss activities to ensure that
Quintiles Commercial Personnel deployed in each Territory maintain high levels
of enthusiasm and motivation, (iv) facilitate the flow of information between
the Parties for the betterment of the Services to be provided under each

 

5



--------------------------------------------------------------------------------

Project Order, and (v) to act as an escalation forum for unresolved operational
issues. In addition to ensuring the effective implementation of this Agreement
and the Project Orders entered into hereunder, the JSC shall have initial
responsibility for resolving disputes between the Parties. Other key issues to
be discussed by and within the JSC shall include:

 

  •  

the overall strategy and operational planning within each Territory in relation
to the Services being rendered, ensuring alignment with marketing, medical
affairs and other plans created by CTILS;

 

  •  

the costs to be borne by CTILS in relation to the promotion of the Product in
each Territory;

 

  •  

the percentage allocation of the deployment of the Local Project Manager and/or
of a Local Project Assistant under each Territory specific Project Order. Within
each Territory specific Project Order to be executed hereunder the Parties agree
that there will be allocated by Quintiles Commercial and/or by its applicable
Affiliate the deployment of a Local Project Manager and Local Project Assistant
to support the Services being provided in that Territory. Through the facility
of the JSC, and the Parties respective representatives, the Parties hereby agree
to review from time to time at such meetings of the JSC, and in good faith, such
allocation and where such mutual agreement is reached by the representatives of
such Parties to increase and/or decrease the size of such allocations, having
due regard to all the circumstances, then the Parties shall subject to such
agreement, implement such agreed changes within a reasonable period of time and
record such change in writing (and signed by the duly authorised officers of
each Party) prior to any such implementation.

 

  1.4.2 Membership of the JSC.

The composition of the JSC will consist of two (2) representatives appointed by
CTILS and two (2) representatives appointed by Quintiles Commercial. Either
Party may substitute or replace members of the JSC to serve as their
representatives upon written notice to the other Party. The Parties shall
appoint the initial members of the JSC no later than the effective date of the
first Project Order to be entered into hereunder. Decisions of the JSC shall be
made by the mutual agreement of the aforementioned representatives of CTILS and
Quintiles Commercial, provided, however, in the event such mutual agreement is
not reasonably attainable with respect to decisions on matters relating to the
Services being rendered under a Project Order, then the reasonable decision of
CTILS shall prevail.

 

6



--------------------------------------------------------------------------------

  1.4.3 Meetings.

The JSC shall meet as frequently as may be agreed upon, to review the progress
in the implementation of the responsibilities and obligations under this
Agreement and/or each Project Order and, in any event, shall meet or arrange a
telephone conference call no less than every quarter in each year of this
Agreement with effect from the execution date of the first Project Order entered
into hereunder. The JSC shall perform any and all functions as allocated to it
under the provisions of this Agreement or a Project Order to further the
purposes of this Agreement and each Project Order as reasonably determined by
the Parties. The Parties will mutually agree, if applicable, the location of
each such meeting, and the text of the final agenda for each meeting.
Immediately after each meeting of the JSC, minutes shall be drawn up and signed
by both Parties. Each Party shall bear the travel cost and accommodation costs
and expenses of its representatives.

 

  1.4.4 No Authority to Modify Agreement.

The JSC shall have no authority to amend, vary, modify or waive compliance with
the terms and conditions of this Agreement and/or any Project Order, or to
approve actions of the Parties which are inconsistent with this Agreement, the
Applicable Laws and Regulations and/or any Project Order. Such approvals,
amendments, variations, modifications or waivers, if agreed, shall be
implemented by means of a formal written amendment to this Agreement and/or the
applicable Project Order(s) as the case may be and executed in writing by a duly
authorized officer of each Party.

 

2. Payment of Fees, Pass-Through Expenses and VAT.

 

  2.1

In consideration of the Services provided under a Project Order CTILS (or its
Affiliate who is a party to the relevant Project Order) will pay Quintiles
Commercial (or its Affiliate who is a party to the relevant Project Order) for
all fees and payments for the Services (“Fees”), and all actually incurred costs
and pass-through expenses (“Pass-Through Expenses”) in accordance with Quintiles
Commercial’s Travel and Expense Policy (the “Travel and Expense Policy”),
attached hereto as Appendix 1, and the budget and payment schedule(s) set out in
each Project Order. CTILS agrees that the budget and payment schedule(s) (with
respect to the payment of all such Fees and Pass-Through Expenses) for each
Project Order will be structured in an effort to maintain cash neutrality for
Quintiles Commercial. As a minimum requirement in this context, if requested by
Quintiles Commercial, with respect to each Project Order, CTILS agrees that it
shall provide an up-front payment equal to two (2) months of the total estimated

 

7



--------------------------------------------------------------------------------

  budget (with respect to the payment of all such Fees and Pass-Through
Expenses) based on the full agreed resource level under the relevant Project
Order, which up-front payment shall be credited to CTILS on the final invoice
under the relevant Project Order. For purposes of example/clarification, in the
case that recruitment is phased the two (2) months shall be based on the values
of such Fees and Pass-Throughs when all the agreed resource under the relevant
Project Order is on board.

 

  2.2 Unless otherwise agreed in a particular Project Order, the following shall
apply:

 

  2.2.1 Payment of Pass-Through Expenses.

At the end of each calendar month of a Project Order Quintiles Commercial and/or
its applicable Affiliate will submit to CTILS an invoice for the amount of
Pass-Through Expenses actually incurred and payable by CTILS during that
calendar month together with an itemised statement setting out a breakdown of
the Pass-Through Expenses and related items attributed to such Quintiles
Commercial Personnel in the Territory for that calendar month. CTILS shall pay
such invoices within thirty (30) days of the date of the invoice. If CTILS
requires more detailed information including copies of applicable receipts in
respect of such Pass-Through Expenses then Quintiles Commercial shall provide
such detailed information subject to a 5% administration charge applied to each
such invoice for payment by CTILS.

 

  2.2.2 Payment of Fees.

Under each Project Order, Quintiles Commercial and/or its applicable Affiliate
will invoice CTILS at the end of each month for the actual Fees incurred in
performing the Services for that month, and, CTILS shall pay each such invoice
within thirty (30) days of the date of the invoice. For illustrative purposes
only, each Project Order entered into hereunder shall incorporate a Payment
Schedule setting out the amount of the upfront payment together with the total
estimated Fees for each such month of the Project term under such Project Order.

 

  2.2.3 Payment of VAT.

All Value Added Tax (or the equivalent of such taxable charge in each Territory)
(“VAT”) and similar taxes and duties on the Fees and Pass-Through Expenses shall
be for the account of CTILS or the relevant CTILS Affiliate that is a party to
the relevant Project Order, as the case may be.

 

8



--------------------------------------------------------------------------------

Unless otherwise agreed between the Party’s it is the Party’s intentions that
there will be direct billing from each Quintiles Commercial Affiliate to CTILS,
then as long as CTILS is VAT registered and such registration number has been
provided to the non-UK Quintiles Commercial Affiliate, there will be no charge
of non-UK local VAT on the invoicing to CTILS as it will be expected that CTILS
will use the reverse charge mechanism. For the avoidance of doubt, based on
current European legislation non-UK Quintiles Commercial Affiliates would not
charge local VAT to CTILS in the UK due to the operation of the reverse charge
mechanism, but reserves the right to charge VAT should there be any future
changes in such European legislation. Any invoicing from a UK Quintiles
Commercial Affiliate to CTILS will include UK VAT.

Quintiles Commercial agrees that CTILS, or its Affiliate who is a party to the
relevant Project Order, may withhold payment of Fees for Services which were not
actually provided by Quintiles Commercial or its Affiliates.

 

  2.3 If any portion of an invoice is disputed, then CTILS shall pay the
undisputed amounts and the Parties shall use good faith efforts to reconcile the
disputed amount as soon as practicable. CTILS shall pay Quintiles Commercial
interest in an amount equal to two percent (2%) per annum above the base
interest rate for the time being of the Bank of England on all undisputed
amounts owing hereunder and not paid when due (or the maximum lesser amount
permitted by applicable law). Such interest shall accrue on a daily basis.

 

  2.4 In the event that taxes or duties, of whatever nature, are required to be
made or withheld on payments made by CTILS pursuant to this Agreement or an
applicable Project Order by any national, federal, regional or local government
having authority over the Territory covered by this Agreement and the applicable
Project Order, including, but not limited to, VAT, CTILS shall promptly pay said
taxes and duties to the appropriate taxing authority without any deduction to
any amount owed to Quintiles Commercial. CTILS shall secure and deliver to
Quintiles Commercial any official receipt for any such taxes paid.
Alternatively, Quintiles Commercial may invoice CTILS for the taxes, without a
mark-up, as a pass-through expense, collect the taxes from CTILS, and pay the
taxes due on the Services. For the avoidance of doubt, the requirements of this
provision shall not apply to any employment-related taxes, duties or withholding
taxes. It shall only apply to taxes applicable to the Services for which any
Project Order provides.

Quintiles Commercial invoices are to be sent to CTILS at the following address:

 

9



--------------------------------------------------------------------------------

CTI Life Sciences Limited

Highlands House

Basingstoke Road

Spencers Wood

Reading

Berkshire

RG7 1NT

England

 

Attention:   Accounts Payable   CTI Life Sciences Limited

With a copy to:

Cell Therapeutics, Inc.

3101 Western Ave.

Suite 600

Seattle, WA 98121

Attn: Accounts Payable

And a copy sent electronically to: AP@CTI-Lifesciences.com and AP@CTISeattle.com

 

3. Term.

This Agreement shall commence with effect from the 1st June 2012 and thereafter
shall continue for a period expiring on 31st December 2015 (the “Term”), or
until terminated by either Party in accordance with Clause 14 below. The term of
each specific Project Order shall be set forth in the individual Project Order.
Notwithstanding the foregoing, if any Project Orders remain in effect at the
expiration of the Term, this Agreement shall continue in effect solely as it
applies to any such Project Order until the termination or expiration of such
Project Order. Termination of a Project Order shall not affect the validity of
this Agreement except in respect of the terminated Project Order.

 

4. Confidentiality.

It is understood that during the course of this Agreement and each Project
Order, Quintiles Commercial, its Affiliates and its and their respective
employees may be exposed to data and information that are confidential and
proprietary to CTILS and/or its Affiliates. All such data and information
(hereinafter “CTILS Confidential Information”) written or verbal, tangible or
intangible, made available, disclosed, or otherwise made known to Quintiles
Commercial, its Affiliates and its and their respective employees as a result of
Services under this Agreement and each Project Order (as well as CTILS Property
defined in Clause 5.1 below) shall be considered confidential and

 

10



--------------------------------------------------------------------------------

shall be considered the sole property of CTILS and shall be treated as such by
Quintiles Commercial and its Affiliates. All information regarding Quintiles
Commercial’ and its Affiliates operations, methods, and pricing and all
Quintiles Commercial’ Property (as defined in Clause 5.2 below), disclosed by
Quintiles Commercial to CTILS in connection with this Agreement and each Project
Order is proprietary, confidential information belonging to Quintiles Commercial
(the “Quintiles Commercial Confidential Information” and shall be treated as
such by CTILS and its Affiliates, and together with the CTILS Confidential
Information, the “Confidential Information”). The Confidential Information shall
be used by the receiving Party and its employees who need to know the same only
for purposes of performing the receiving Party’s obligations hereunder or under
a relevant Project Order, and for no other purpose. Each Party agrees that it
will not reveal, publish or otherwise disclose the Confidential Information of
the other Party to any third Party without the prior written consent of the
disclosing Party. Each Party agrees that it will not disclose the terms of this
Agreement or any Project Order to any third Party without the written consent of
the other Party, which shall not unreasonably be withheld. These obligations of
confidentiality and nondisclosure shall remain in effect for a period of ten
(10) years after the Term or termination of this Agreement or the completion or
termination of any Project Order, whichever occurs later.

The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving Party; (b) becomes available to the
receiving Party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing Party or was known to the receiving Party prior
to its receipt from the disclosing Party, as shown by written evidence; (d) is
disclosed under obligations of confidentiality by the receiving Party to a third
Party with the agreement of the disclosing Party; or (e) is required to be
disclosed by the Applicable Laws and Regulations. If the receiving Party is
required to disclose the Confidential Information of the disclosing Party by the
Applicable Laws and Regulations, the receiving Party shall give the disclosing
Party prompt notice of such fact so that the disclosing Party may obtain a
protective order or other appropriate remedy concerning any such disclosure
and/or waive compliance with the non-disclosure provisions of this Agreement.
For purposes of clarification, reporting to governmental or regulatory bodies
covered under Section 1.2.4 does not require such disclosure. The receiving
Party shall fully cooperate with the disclosing Party in connection with the
disclosing Party’s efforts to obtain any such order or other remedy. If any such
order or other remedy does not fully preclude disclosure or the disclosing Party
waives such compliance, the receiving Party may make such disclosure only to the
extent that such disclosure is legally required. For the avoidance of doubt, all
such Confidential Information disclosed by one Party to the other and/or to its
respective Affiliates shall either be destroyed at the written request of the
disclosing Party or promptly returned by the receiving Party to the disclosing
Party within thirty (30) days after the expiry of the applicable Project Order
and/or this Agreement, except that the receiving Party shall have the right to
retain in safe storage

 

11



--------------------------------------------------------------------------------

one (1) copy of the disclosing Party’s Confidential Information so that any
continuing obligations of confidentiality and non-use of the receiving Party may
be determined and complied with.

 

5. Ownership and Property.

 

  5.1 All CTILS’ and its Affiliates patents, trade secrets, inventions, ideas,
procedures and SOPs, processes, formulations, formulae, techniques, data,
results, research projects, development projects, protocols for clinical
research studies, test results, engineering projects, manufacturing projects,
quality assurance/control procedures, standard operating procedures, suppliers,
customers, personal, pricing information, financial information, research
strategies, copyrights, trade names, trademarks, service marks, proprietary data
and materials or intellectual property and all improvements to any of the
foregoing including without limitation those made or developed by Quintiles
Commercial and/or its Affiliates for CTILS and/or its Affiliates during the
course of the Services under this Agreement and/or the Project Orders
(collectively “CTILS Property”) shall remain the sole and exclusive property of
CTILS, and Quintiles Commercial rights to use such CTILS Property shall be
limited to those permitted by this Agreement or any Project Order. Within thirty
(30) days after completion or termination of any Project Order, Quintiles
Commercial and/or its Affiliates shall return to the CTILS, or if CTILS so
directs destroy in a manner, and at the reasonable cost and expenses of CTILS
that has been previously approved by CTILS, all CTILS Property provided to
Quintiles Commercial and/or its Affiliates to permit execution of the Project
Order to which this CTILS Property relates.

 

  5.2 CTILS acknowledges that Quintiles Commercial and/or its Affiliates possess
certain inventions, processes, databases, know-how, trade secrets, proprietary
data, information and materials, intellectual properties and other assets,
including but not limited to analytical methods, procedures and techniques,
procedure manuals, financial information and data, computer technical expertise
and software, and business practices which have been independently developed by
Quintiles Commercial and which relate to its business or operations
(collectively “Quintiles Commercial’ Property”). CTILS agrees that all such
Quintiles Commercial’ Property and improvements thereto which are used,
modified, developed or updated by Quintiles Commercial under or during the term
of this Agreement or any Project Order are the sole and exclusive property of
Quintiles Commercial.

 

6. Records and Materials.

Without prejudice to Clause 5.1, at the completion of the Services by Quintiles
Commercial or at the expiration or termination of this Agreement all relevant
documents

 

12



--------------------------------------------------------------------------------

and materials provided by CTILS and/or its Affiliates, regardless of the method
of storage or retrieval, shall be returned to CTILS and/or its Affiliates in
such form as is then currently in the possession of Quintiles Commercial and/or
its Affiliates. Alternatively, at CTILS’ or its Affiliates’ written request,
such documents and materials may be retained by Quintiles Commercial or its
Affiliate for CTILS or its Affiliates for an agreed-upon time period, or
disposed of pursuant to the written directions of CTILS or its Affiliates. CTILS
or its Affiliates shall pay the costs associated with any of the above options
and shall pay a to-be-determined fee for storage by Quintiles Commercial or its
Affiliates of records and materials after completion or termination of the
Services. Nothing in this Agreement shall be construed to transfer from CTILS to
Quintiles Commercial any regulatory record-keeping requirements unless such
transfer is specifically provided for in the applicable Project Order.

 

7. Independent Contractor Relationship.

 

  7.1 For the purposes of this Agreement and any Project Order, the Parties
hereto and their respective Affiliates are independent contractors and nothing
contained in this Agreement or any Project Order shall be construed to place
them in the relationship of partners, principal and agent, employer and employee
or joint venturers. Neither Party shall have the power or right to bind or
obligate the other Party, nor shall either Party hold itself out as having such
authority.

 

  7.2 No provision of this Agreement or any Project Order shall be deemed to
create or imply any contract of employment between CTILS and any employee of
Quintiles Commercial and/or any of its Affiliates. All persons performing the
Services shall be employees of Quintiles Commercial or its Affiliates, or
subcontractors engaged by Quintiles Commercial or its Affiliates with prior
consent of CTILS or its Affiliates, and shall not be entitled to any benefits
applicable to employees of CTILS or its Affiliates.

 

  7.3

Quintiles Commercial and/or its Affiliates shall be responsible for ensuring
that the employees of Quintiles Commercial and/or any of its Affiliates perform
the Services in strict accordance with the Applicable Laws and Regulations, this
Agreement and the Project Orders. Quintiles Commercial and/or its Affiliates
shall be also responsible for the management of all employer obligations in
connection with their employees who perform the Services. Employees of Quintiles
Commercial and its Affiliates shall remain exclusively under the direct
authority and control of Quintiles Commercial and its Affiliates. CTILS and/or
its Affiliates may be involved in providing training, direction or equipment to
a Quintiles Commercial employee only in the manner and to the extent
specifically described in a Project Order. The employer obligations of Quintiles
Commercial and its Affiliates shall include, but not limited to: (i) human
resource issues, including establishment of employee policies, administration of
health and

 

13



--------------------------------------------------------------------------------

  benefits plans and other employee benefit plans; (ii) work performance and
work behaviour issues, including probationary period, periodic and annual
appraisals, employee discipline and termination; (iii) administration of systems
for time-keeping, payroll and employee expense reimbursement; (iv) day to day
management of employment issues in connection with performance of the Services.

 

  7.4 Quintiles Commercial and its Affiliates shall (i) maintain all necessary
personnel and payroll records for their employees; (ii) compute wages and
withhold local taxes for their employees; (iii) remit employee withholdings to
the proper governmental authorities and make employer contributions as required
by Applicable Laws and Regulations; (iv) pay net wages and fringe benefits, if
any, directly to their employees; and (v) provide for employer’s liability
insurance coverage as appropriate.

 

8. Compliance.

 

  8.1

Throughout the duration of this Agreement and each Project Order Quintiles
Commercial and CTILS and their respective Affiliates shall in carrying out their
respective responsibilities each comply at all times with all applicable laws,
rules, regulations including, but not limited to, Directive 2001/83/EC of the
European Parliament and of the Council of 6 November 2001 on the Community code
relating to medicinal products for human use, Directive 95/46/EC of the European
Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data (the “Data Protection Directive”), the European
Commission’s guidelines “The rules governing medicinal products in the European
Union”, the EU Guidelines on Good Distribution Practice of Medicinal Products
for Human Use (94/C 63/03), the laws of the EU Member States transposing and
implementing the above Directives and guidelines, all other applicable EU,
national, federal, local and regional laws and regulations, including all
applicable anti-bribery/anti-corruption laws, as well as all applicable industry
and professional codes of conduct and ethics standards (collectively the
“Applicable Laws and Regulations”). Quintiles Commercial and its Affiliates
shall carry out the Services in strict compliance with the Applicable Laws and
Regulations by exercising all due skill and care and in compliance with such
standards customary in the contract service organisation industry. It is agreed
by the Parties that the SOPs to be used by Quintiles Commercial and/or its
Affiliate(s) in carrying out the Services under a Project Order shall, pursuant
to Clause 1.2.3, be mutually agreed by the Party’s prior to the execution of the
applicable Project Order and set forth or referenced, as appropriate, in each
such Project Order. Throughout the duration of this Agreement and/or a Project
Order neither CTILS or Quintiles Commercial, nor its or their respective
Affiliates will directly or indirectly offer,

 

14



--------------------------------------------------------------------------------

  give, promise to give or authorize the giving of any money or other thing of
value to induce any person to do or to refrain from doing any act in violation
of such person’s lawful duty, to obtain any improper advantage, or to induce any
person to use his or her influence improperly to affect or influence any act or
decision.

 

  8.2 Quintiles Commercial and its Affiliates shall process all personal data,
as this term is defined in the Data Protection Directive, in accordance with
this Agreement and/or Project Orders, in compliance with the Applicable Laws and
Regulations and, in particular, in compliance with the Data Protection Directive
and any applicable national legislation enacted thereunder (“Data Protection
Legislation”). CTILS represents and affirms to Quintiles Commercial that CTILS
has complied with, and will continue to comply with its obligations under the
Data Protection Legislation. In carrying out the Services hereunder CTILS and
Quintiles Commercial acknowledge that CTILS is the data controller and Quintiles
is the data processor with respect to the processing of personal data relating
to the Services provided under this Agreement as such terms are defined in the
Data Protection Legislation. In the event that the Services are performed by any
Quintiles Commercial Affiliate then such Quintiles Commercial Affiliate shall be
a sub-processor. Quintiles Commercial shall process the personal data only in
accordance with instructions from CTILS and as may be required or permitted by
the Data Protection Legislation; such instructions may be specific instructions
or instructions of a general nature as set out in this Agreement, a Project
Order or as otherwise reasonably agreed upon by CTILS and Quintiles Commercial
from time to time. In carrying out the Services, Quintiles Commercial further
agrees that Quintiles Commercial or its Affiliates, as the data processor, will
comply with all the requirements and obligations imposed on data processors by
the Data Protection Legislation in carrying out the Services under a Project
Order and to the extent required by the Data Protection Legislation including,
but not limited to seeking and obtaining, where necessary, the consent of
healthcare professionals for the processing of their personal data as defined in
the Data Protection Legislation to CTILS and its Affiliates for the purposes of
this Agreement. Quintiles shall only process or otherwise transfer personal data
outside the European Economic Area as requested by CTILS, the data controller
and then in accordance with Applicable Laws and Regulations and related safe
harbor principles. For purposes of clarification, neither party anticipates that
patient information will be collected or transmitted as a result of the services
requested or required under this Agreement.

 

  8.3

If Quintiles Commercial, its Affiliates or their employees become aware of any
adverse drug experience reports or any product complaint reported to Quintiles
Commercial Personnel involving the use of any Product of CTILS or its Affiliates
forming the subject matter of a Project Order, while performing any Services in
connection with the Product, they shall immediately, but not later than 24
hours,

 

15



--------------------------------------------------------------------------------

  notify CTILS and/or its applicable Affiliate in accordance with CTILS’
procedures. CTILS shall deliver to Quintiles Commercial a written copy of such
CTILS procedures prior to the execution of this Agreement.

 

  8.4 CTILS shall be solely responsible for responding to any questions,
investigations or requests for information by a government or regulatory agency
concerning the use or marketing of CTILS Products or the Services. Quintiles
Commercial or its Affiliates shall notify CTILS immediately, but after no later
than 24 hours, if any regulatory authority communicates with Quintiles
Commercial or its Affiliates with respect to the Product or the Services or
requests permission to or does inspect Quintiles Commercial or its Affiliates’
records in connection with the Product or Services. Quintiles Commercial or its
Affiliates shall cooperate with any such inspection and shall deliver promptly
to CTILS all materials, correspondence, statements, forms and records which
Quintiles Commercial or its Affiliates receives, obtains or generates pursuant
to any such inspection or communications. Quintiles Commercial or its Affiliates
shall notify CTILS immediately, but no later than 24 hours, of any regulatory
inspection that relates to the Product or the Services, provide daily reports on
any such inspection to CTILS and permit representatives of CTILS or its
Affiliates to be present. Quintiles Commercial or its Affiliates shall secure
CTILS’s agreement prior to making any commitment to a regulatory agency.
Quintiles Commercial or its Affiliates shall in no circumstances provide any
regulatory authority with any documentation, including responses to inspection
reports, or provide regulatory authorities with any undertakings without the
prior written approval of the CTILS. Quintiles Commercial or its Affiliates will
provide CTILS with copies of all documents provided to or received from any
regulatory authority. Inspections daily reports made by Quintiles Commercial
shall be charged to the CTILS on a time and materials basis. Quintiles
Commercial shall notify CTILS of every instance of actual or suspected fraud or
misconduct on the part of a Quintiles Commercial employee promptly after the
initial discovery of any suspicious findings or possible evidence of such to the
contact person or persons mutually agreed by the Parties. Quintiles Commercial
shall, at the request of CTILS, cooperate with CTILS in order to respond, or in
formulating a procedure for taking appropriate action.

 

9. Warranties and Representations.

 

  9.1 Quintiles Commercial and CTILS each warrant and represent to the other
that (i) they and their Affiliates are legally established and exist under the
Applicable Laws and Regulations, (ii) they and their Affiliates have the full
right and authority to enter into this Agreement and/or applicable Project
Orders, and (iii) there is no known impediment that would inhibit their ability
to perform their respective obligations under this Agreement or any Project
Order.

 

16



--------------------------------------------------------------------------------

  9.2 CTILS warrants and represents to Quintiles Commercial that it and/or its
Affiliates possess good title to the Product and that Quintiles Commercial and
its Affiliates have the lawful right to use any and all trademarks of CTILS in
relation to the Product for the proper performance of the Services hereunder
free and clear of any third party claims or encumbrances. In addition, CTILS
warrants and represents to Quintiles Commercial that it owns or controls the
patents and marketing authorizations granted in connection with the CTILS’
Product to be involved in the Services, and has no knowledge of the existence of
any claim or adverse rights which would restrict or prevent Quintiles Commercial
from performing the Services pursuant to this Agreement or a Project Order.

 

10. Conflict of Agreements.

Quintiles Commercial represents to CTILS that it is not a party to any agreement
which would prevent it from fulfilling its obligations under this Agreement and
that during the term of this Agreement, Quintiles Commercial agrees that it will
not enter into any agreement to provide services which would in any way prevent
it from providing the Services contemplated under this Agreement. CTILS agrees
that it will not enter into an agreement with a third party that would alter or
affect any regulatory obligations delegated to Quintiles Commercial pursuant to
this Agreement without prior written notification to Quintiles Commercial.

 

11. Publication.

Quintiles Commercial and CTILS hereby agree that neither it nor any of their
Affiliates shall make, or permit any person to make, any public announcement
concerning this Agreement and/or any Project Order without the prior written
consent of the other Party (such consent not to be unreasonably withheld or
delayed) except as required by law or any governmental or regulatory authority
(including, without limitation, any relevant securities exchange) or by any
court or other authority of competent jurisdiction. Quintiles Commercial and
CTILS hereby further agree that neither it nor any of their Affiliates shall use
the other Party’s name or that of its Affiliate in connection with any
publication or promotion without the other Party’s or that of its Affiliates’
prior written consent.

 

12. Limitation of Liability.

 

  12.1

Quintiles Commercial shall be responsible for carrying out the Services in
strict compliance with the Applicable Laws and Regulations, this Agreement and
the Project Orders. Quintiles Commercial shall be also responsible for ensuring
that its Affiliates and the employees of Quintiles Commercial and its Affiliates
carry out the Services in strict compliance with the Applicable Laws and
Regulations,

 

17



--------------------------------------------------------------------------------

  this Agreement and the Project Orders. Notwithstanding anything to the
contrary, neither Quintiles Commercial, nor its Affiliates, directors, officers,
employees, subcontractors or agents shall have, except in the case of willful
misconduct, any liability (including without limitation, contract, negligence
and tort liability) for any loss of profits, opportunities or goodwill or any
type of indirect or consequential loss or damages in connection with this
Agreement or any Project Order or the Services performed by Quintiles
Commercial. Notwithstanding the foregoing, the limitations of liability herein
shall not apply to damages of any kind due to Quintiles Commercial’s willful
misconduct.

 

  12.2 Save as otherwise provided for at Clause 12.1 and 12.3, Quintiles
Commercial and CTILS shall each be liable to the other Party for any and all
losses, damages, liabilities, reasonable legal fees, court costs and properly
incurred expenses (“Losses”) suffered or incurred by the other Party, its
Affiliates, officers, directors, agents and/or employees to the extent that
(i) in the case of Losses suffered or incurred by CTILS, such Losses are
determined to have resulted directly or indirectly from the negligent actions or
omissions or willful misconduct of Quintiles Commercial, its Affiliates,
officers, directors, agents and/or employees, contractors and agents of
Quintiles Commercial and its Affiliates in the performance of the Services, or
(ii) in the case of Losses suffered or incurred by Quintiles Commercial, such
Losses are determined to have resulted directly or indirectly from the negligent
actions or omissions or wilful misconduct of CTILS, its Affiliates officers,
directors, agents and/or employees. This includes, but is not limited to failure
to comply with the Applicable Laws and Regulations, breach of a Party’s
obligations and warranties under this Agreement or the Project Orders.

 

  12.3 Except as provided in Section 12.4 below, in no event shall the
collective, aggregate liability (including without limitation, contract,
negligence and tort liability) of Quintiles Commercial or its Affiliates,
directors, officers, employees, subcontractors or agents under this Agreement
exceed twice the amount of Fees actually payable to Quintiles Commercial and/or
its Affiliate under the applicable Project Order.

 

  12.4 Nothing herein is intended to exclude or limit any liability for
fraudulent misrepresentation, willful misconduct, or any liability for death or
personal injury caused by negligence.

 

  12.5

For the avoidance of doubt, in no event shall Quintiles Commercial be liable to
CTILS for any claims or losses arising out of the statements or representations
of Quintiles Commercial personnel with respect to CTILS Products to the extent
that such statements or representations conform to the written or printed
statements or

 

18



--------------------------------------------------------------------------------

  representations made to Quintiles Commercial and/or Quintiles Commercial
personnel by CTILS with respect to its Products.

 

13. Third Party Indemnification and Indemnification Procedure.

 

  13.1 Third Party Indemnification by CTILS.

CTILS shall indemnify, defend and hold harmless Quintiles Commercial, its
Affiliates, and its and their respective directors, officers, employees, and
agents (“Quintiles Commercial Indemnitees”) from and against Losses, joint or
several, resulting or arising from any third party claims, actions, proceedings,
investigations or litigation relating to or arising from or in connection with
(i) the manufacture, storage, packaging, production, transportation,
distribution, sale, supply, use or other disposition of the Product and/or any
other Product liability related claims or; (ii) the breach by any CTILS
Indemnitees of any of its obligations or warranties under this Agreement and/or
any Project Order; or (iii) the willful misconduct or negligent acts or
omissions of any CTILS Indemnitees; or (iv) a violation of any of the Applicable
Laws and Regulations or failure to comply with such Applicable Laws and
Regulations by any of the CTILS Indemnitees under this Agreement or any Project
Order; all except to the extent such Losses are determined to have resulted
directly or indirectly from the negligence or willful misconduct of Quintiles
Commercial or any of the Quintiles Commercial Indemnitees.

 

  13.2 Third Party Indemnification by Quintiles Commercial.

Quintiles Commercial shall indemnify, defend and hold harmless CTILS, its
Affiliates, and its and their respective directors, officers, employees, and
agents (the “CTILS Indemnitees”) from and against any and all Losses resulting
or arising from any third party claims, actions, proceedings, investigations or
litigation relating to or arising from or in connection with (i) the breach by
any Quintiles Commercial Indemnitees of any of its obligations or warranties
under this Agreement and any Project Order; (ii) the willful misconduct or
negligent acts or omissions of any of the Quintiles Commercial Indemnitees;
(iii) a violation of any of the Applicable Laws and Regulations or failure to
comply with such Applicable Laws and Regulations by any of the Quintiles
Commercial Indemnitees under this Agreement or any Project Order; all except to
the extent such Losses are determined to have resulted directly or indirectly
from the negligence or willful misconduct of CTILS or any of the CTILS
Indemnitees.

 

  13.3 Mitigation.

 

19



--------------------------------------------------------------------------------

Nothing in this Agreement, including without limitation Clauses 13.1 and 13.2
above, or any Project Order, shall operate as to relieve either Party of its
obligations at law to mitigate a loss which it may incur as a result of a matter
giving rise to a claim and a Party’s obligation to indemnify herein shall only
extend to such properly mitigated loss.

 

  13.4 Indemnification Procedure.

The Party seeking indemnification hereunder (the “Indemnified Party”) shall:
(a) give the Party obligated to indemnify (the “Indemnifying Party”) prompt
written notice of any such claim or law suit (including a copy thereof);
(b) Indemnified Party and its employees shall fully cooperate with Indemnifying
Party and its legal representatives in the investigation and defense of any
matter the subject of indemnification; and (c) Indemnified Party shall not
unreasonably withhold its approval of the settlement of any such claim,
liability, or action by Indemnifying Party covered by this Indemnification
provision; provided, however, that Indemnified Party’s failure to comply with
its obligations hereunder shall not constitute a breach of this Agreement nor
relieve Indemnifying Party of its indemnification obligations, except to the
extent, if any, that Indemnifying Party’s defense of the affected claim, action
or proceeding actually was materially impaired thereby.

 

14. Termination.

 

  14.1 Termination of Agreement.

 

  14.1.1 The non-defaulting Party shall have the right to terminate this
Agreement if the other Party commits any material breach of this Agreement, and,
in the case of a breach capable of remedy, fails to remedy the same within
thirty (30) days after receipt of a written notice giving particulars of the
breach and confirming the intention to terminate if not remedied.

 

  14.1.2 Either Party shall have the right to terminate this Agreement if the
other Party becomes bankrupt or insolvent or if all or a substantial part of its
business or assets shall be placed in the hands of a Receiver, Administrator,
Administrative Receiver, Trustee in Bankruptcy, Liquidator or similar or
analogous officer or an insolvency practitioner, whether by its voluntary act or
otherwise. In such circumstances, this Agreement and the rights granted herein
shall immediately be subject to termination at the option of the Party that has
the right to terminate this Agreement under this Clause.

 

  14.2 Termination of a Project Order.

 

20



--------------------------------------------------------------------------------

  14.2.1 Each applicable Project Order entered into pursuant to this Agreement
may be terminated in accordance with its own termination provisions where such
termination provisions are specifically agreed between the Parties and set out
in the applicable Project Order, subject at all times to any terms and
conditions relating to payment of Fees, bonuses, Pass-Through Expenses,
non-cancelable costs (provided always that Quintiles Commercial and/or its
applicable Affiliate has exercised all reasonable commercial efforts to mitigate
such costs prior to the effective date of termination), termination payments and
severance payments together with applicable social costs and any other payments
that may be due to Quintiles Commercial or its Affiliate by reason of such
termination as more particularly set out in the applicable Project Order. The
provisions of this Agreement shall remain unaffected by such separate
termination of individual Project Orders entered into pursuant to this
Agreement. In the event of any conflict in such termination provisions, the
termination provisions set out and contained in the applicable Project Order
shall govern.

 

  14.2.2 The non-defaulting Party shall have the right to terminate a Project
Order if the other Party commits a material breach of the Project Order, and, in
the case of a breach capable of remedy, fails to remedy the same within thirty
(30) days after receipt of a written notice giving full particulars of the
breach and confirming the intention to terminate if not remedied.

 

  14.3 In the event that this Agreement or a Project Order is terminated
pursuant to the foregoing provisions then, other than where such termination is
by CTILS pursuant to Clauses 14.1.1, 14.1.2 and 14.2.2, CTILS shall pay to
Quintiles Commercial or its Affiliate, as the case may be, (a) all Fees for
Services rendered which are due and owing in respect of the actual completed
performance of the Services prior to the effective date of termination; (b) pay
all Pass-Through Expenses actually incurred prior to the effective date of
termination; (c) pay all ** irrevocably and reasonably committed to by Quintiles
Commercial or its Affiliate arising out of and directly related to the Services
provided pursuant to a Project Order and provided always that Quintiles
Commercial and/or its applicable Affiliate has exercised all reasonable
commercial efforts to mitigate such costs prior to the effective date of
termination, and (d) pay all notice ** payments, including all ** actually
incurred by Quintiles Commercial or its Affiliate upon termination of this
Agreement or Project Order, as the case may be.

 

  14.4

Termination of this Agreement and/or a Project Order shall not affect any
rights, remedies or obligations of either Quintiles Commercial, CTILS and/or
their respective Affiliates that have accrued or become due prior to termination
and all

 

21



--------------------------------------------------------------------------------

  provisions which are expressed to or by implication survive the Agreement
and/or Project Order as the case may be shall remain in full force and effect.

 

15. Relationship with Affiliates.

CTILS agrees that Quintiles Commercial may utilise the Services of its
Affiliates as subcontractors to fulfill Quintiles Commercial obligations under
this Agreement and any Project Order and Quintiles Commercial shall remain
responsible and liable for all such Services performed by its Affiliates and
their employees. This responsibility includes the performance of the Services in
strict compliance with the Applicable Laws and Regulations, this Agreement and
the Project Orders. Any Affiliate of Quintiles Commercial or CTILS may enter
into and execute a Project Order under this Agreement provided it is
acknowledged by Quintiles Commercial to have the relevant expertise to provide
all related services and to fulfill all related obligations. The terms,
conditions and rights in this Agreement shall be incorporated by reference into
the Project Order.

 

16. Cooperation and Disclosure of Hazards.

CTILS shall forward to Quintiles Commercial in a timely manner all documents,
materials and information in CTILS’ possession or control necessary for
Quintiles Commercial to conduct the Services. Quintiles Commercial shall not be
liable to CTILS nor be deemed to have breached this Agreement or any Project
Order for errors, delays or other consequences determined to have directly
resulted from CTILS’s failure to timely provide the above documents, materials
or information or to otherwise cooperate with Quintiles Commercial, as required
by this Agreement or a Project Order, in order for Quintiles Commercial to
timely and properly perform its obligations. It is a condition of Quintiles
Commercial and its Affiliates providing the Services that CTILS shall
immediately provide Quintiles Commercial with all information available to it
regarding known hazards associated with the use of the Product, and CTILS shall
comply with all Applicable Laws and Regulations concerning the shipment and/or
transportation of the Product by the land, sea or air.

 

17. Force Majeure.

 

  17.1 If the performance or observance of this Agreement or any obligation of
this Agreement or any Project Order is prevented or delayed by reason of an act
of God, civil commotion, storm, fire, riots, strikes, war or revolution, the
Party so affected shall, upon prompt notice of such cause being given to the
other Party, be excused from such performance or observance to the extent of
such prevention or during the period of such delay, provided that the Party so
affected shall use its best efforts to avoid or remove the cause(s) of
non-performance and observance with utmost dispatch.

 

22



--------------------------------------------------------------------------------

  17.2 If, notwithstanding such best endeavors, the event or other force majeure
shall continue for more than two (2) months then the Party not affected shall be
entitled to terminate this Agreement and/or the relevant Project Order(s)
immediately upon written notice to the other Party. In the event that this
Agreement or a Project Order is terminated pursuant to this Clause 17.2 by
CTILS, CTILS shall (a) pay to Quintiles Commercial all Fees for Services
rendered which are due and owing to Quintiles Commercial and/or its Affiliates
in respect of actually completed Services prior to the effective date of
termination; and (b) pay all Pass-Through Expenses actually incurred by
Quintiles Commercial and/or its Affiliates prior to the effective date of
termination; and (c) pay any other fees, costs, expenses together with **
despite the exercise of all reasonable commercial efforts by Quintiles
Commercial **.

 

18. Notices.

 

  18.1 Any notices required or permitted to be given under this Agreement by
either Party, shall be in writing and shall be delivered personally, or sent by
pre-paid first-class post or recorded delivery or by commercial courier, to each
Party required to receive the notice or communication as set out below:

 

If to Quintiles Commercial:           Quintiles Commercial Europe Limited     
500 Brook Drive      Green Park      Reading RG2 6UU      England      Attention
: Senior Vice President, Commercial Solutions. With a copy to:    Legal
Department    Quintiles Commercial Europe Limited    500 Brook Drive    Green
Park    Reading RG2 6UU    England    Attention: Senior Legal Counsel If to
CTILS:    CTILS Life Sciences Limited    Highlands House    Basingstoke Road   
Spencers Wood

 

23



--------------------------------------------------------------------------------

   Reading    Berkshire    RG7 1NT    England    Attention: General Manager, EU
With a copy to:    Cell Therapeutics, Inc.    3101 Western Ave # 600    Seattle,
WA 98121    Attention: Head of Legal Affairs

 

  18.2 Any notice or other communication shall be deemed to have been duly
received:

 

  18.2.1 if delivered personally, when left at the address and for the contact
referred to in this clause; or

 

  18.2.2 if sent by pre-paid first-class post or recorded delivery, at 9.00 am
on the second business day after posting; or

 

  18.2.3 if delivered by commercial courier, on the date and at the time that
the courier’s delivery receipt is signed.

 

  18.3 A notice or other communication required to be given under this Agreement
shall not be validly given if sent by e-mail or facsimile transmission.

 

  18.4 The provisions of this Clause shall not apply to the service of any
proceedings or other documents in any legal action.

 

19. Binding Agreement, Assignment and Sub-Contracting

This Agreement is personal to the Parties and, save as otherwise provided for in
this Agreement, neither Party shall, without the prior written consent of the
other Party assign, transfer, charge or deal in any other manner with this
Agreement or any of its rights and obligations under or arising out of this
Agreement (or any document referred to in it), or purport to do any of the same
save that Quintiles Commercial and CTILS shall be entitled to assign or transfer
this Agreement to any of its respective Affiliates for the bona fide purpose of
an internal reorganisation or amalgamation. Save as otherwise provided for in
this Agreement neither Party shall sub-contract or delegate in any manner any or
all of its obligations under this Agreement to any third party without the prior
written consent of the other Party, such consent not to be unreasonably withheld
or delayed.

 

24



--------------------------------------------------------------------------------

20. Insurance.

During the term of this Agreement to cover its obligations hereunder, each Party
shall maintain insurance coverage with a reputable insurance company as follows:

 

  1) Product Liability insurance by CTILS of not less than $10,000,000 USD (or
equivalent) per annum; and

 

  2) Professional Indemnity insurance by Quintiles Commercial of not less than
$10,000,000 USD (or equivalent) per annum; and

 

  3) Liability by both Parties to third parties with a limit of $1,000,000 USD
(or equivalent) per claim or series of related claims, or at the minimum
statutory level, whichever is greater.

Each Party shall provide the other Party with a certificate of insurance upon
written request.

For the avoidance of doubt, if CTILS delivers, ships, or mails materials or
documents to Quintiles Commercial, or requests that Quintiles Commercial
delivers, ships, or mails materials or documents to CTILS or to third parties,
then the expense and risk of accidental loss and/or damage for such deliveries,
shipments, or mailings shall be borne by CTILS. Quintiles Commercial disclaims
any liability for the actions or omissions of third party delivery services or
carriers.

 

21. Foreign Currency Exchange.

Save as otherwise provided for in a Project Order, the currency for the
settlement of all invoices under this Agreement and each Project Order shall be
the Euro (the “Contracted Currency”).

 

  21.1 Pass-Through Expenses

If Quintiles Commercial and/or any of its Affiliates incur Pass-Through Expenses
in a currency other than the Contracted Currency, then CTILS shall reimburse
Quintiles Commercial for the actual costs in the Contracted Currency based on
the Oanda foreign currency exchange rate (Oanda.com) for the applicable currency
on the last business Friday of the month.

 

  21.2 Fees and other payments

If, under a Project Order, the performance of the Services by Quintiles
Commercial or its Affiliates in any Territory involves the use of a currency
other

 

25



--------------------------------------------------------------------------------

than the Contracted Currency, then the budget for those Services will be based
on the local rates in the currency used by Quintiles Commercial for pricing in
that Territory, but converted to and reflected in the Contracted Currency. CTILS
acknowledges that, due to fluctuations in currency exchange rates, Quintiles
Commercial actual Fees (or that of its Affiliates) may be greater or lesser than
the budgeted or estimated amounts contained in the Project Order. Accordingly,
if the Fees for the Services in currencies other than the Contracted Currency
exceed ** USD and the conversion rate between the local currencies and the
Contracted Currency has fluctuated more than 2%, plus or minus, since the budget
was prepared, Quintiles Commercial may calculate a foreign currency exchange
adjustment for such Fees, milestone or unit priced budgets. Quintiles shall
provide CTILS with a detailed justification of the criteria on the basis of
which such calculation was based. Such adjustment will be calculated every
twelve (12) months after the execution date of the applicable Project Order (or
in the final invoice if the Project Order is for less than 12 months).

The foreign currency adjustment will be calculated by comparing the foreign
currency exchange rate stated in the budget in the Project Order to the Oanda
(Oanda.com) average rate over the preceding twelve (12) months. Any resulting
decrease in costs will be credited to CTILS and any resulting increase in costs
will be invoiced to CTILS.

 

22. Inflation Adjustments.

Where Services in a Project Order are provided by Quintiles Commercial and/or by
its Affiliates over multiple calendar years, it is understood and agreed that
the Fees set forth in such Project Order shall be calculated in such a manner to
include an annual increase in such Fees at the beginning of each calendar year
of each such Project Order designed to reflect increases in Quintiles
Commercial’ business costs on a prospective basis only. Such annual increase in
the Fees will be calculated using the lesser of ** or the average percentage
change in the wages/earnings survey as published in the ** over the preceding
twelve (12) month period, or, if higher, the annual percentage increase in
salaries agreed by the Parties in writing in relation to the applicable Project
Order.

 

23. Dispute Resolution and Arbitration.

The Parties shall initially attempt in good faith, for a period not to exceed
fifteen (15) business days of notice of the Dispute, to resolve any significant
controversy, claim, allegation of breach or dispute arising out of or relating
to this Agreement and/or Project Order (hereinafter collectively referred to as
a “Dispute”) through the JSC referred to at Clause 1.4 of this Agreement. In the
event the Dispute is not resolved through the JSC, then the Parties agree to
make a further good faith attempt to resolve the Dispute by elevating the
discussion regarding the same to the Senior Executive of each Party. If,
thereafter, the Dispute remains unresolved within thirty (30) days (or such
other period of time mutually agreed upon by the Parties) of notice of the
Dispute (the “Resolution Period”), then the Parties agree to submit the Dispute
to arbitration as provided herein.

 

26



--------------------------------------------------------------------------------

Unless otherwise mutually agreed by the Parties, only if the Dispute is not
resolved through negotiations as set forth herein may a Party resort to
arbitration.

Subject to the foregoing all Disputes relating in any way to this Agreement
shall be resolved exclusively through arbitration conducted in accordance with
the International Chamber of Commerce (“ICC”) under its International Rules of
Arbitration, and judgment on the award rendered by the arbitrator shall be
binding and may be entered in any court having jurisdiction thereof. Such
arbitration shall be filed and conducted at the office of the ICC closest to the
Quintiles Commercial office having responsibility for the Project, and shall be
conducted in English by one arbitrator mutually acceptable to the Parties
selected in accordance with ICC Rules.

 

24. Choice of Law, Waiver and Enforceability.

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter shall be governed by and construed in accordance with the
laws of England and Wales. No failure or delay by a Party to exercise any right
or remedy provided under this agreement or by law shall constitute a waiver of
that or any other right or remedy, nor shall it preclude or restrict the further
exercise of that or any other right or remedy. No single or partial exercise of
such right or remedy shall preclude or restrict the further exercise of that or
any other right or remedy. If any provisions herein are found to be
unenforceable on the grounds that they are overly broad or in conflict with
applicable laws, it is the intent of the Parties that such provisions be
replaced, reformed or narrowed so that their original business purpose can be
accomplished to the extent permitted by law, and that the remaining provisions
shall not in any way be affected or impaired thereby.

 

25. Survival and Third Party Rights.

The rights and obligations of CTILS and Quintiles Commercial, which by intent or
meaning have validity beyond such termination (including, but not limited to,
rights with respect to inventions, confidentiality, discoveries, intellectual
property, improvements, indemnification and liability limitations) shall survive
the termination of this Agreement or any Project Order. For the avoidance of
doubt, nothing contained in this Agreement or any Project Order is intended to
confer any right or benefit on any third party whether under the provisions of
the Contracts (Rights of Third Parties) Act 1999 or otherwise, but this shall
not affect any right or remedy of a third party which exists or is available
apart from this Act.

 

26. Entire Agreement, Headings and Modification.

This Agreement, together with the applicable Project Order(s), constitutes the
whole Agreement between the Parties with respect to the subject matter herein
and supersedes

 

27



--------------------------------------------------------------------------------

any previous arrangements, understandings, agreements (oral and written),
negotiations and discussions between them relating to the subject matter of this
Agreement; provided always that nothing in this clause shall limit or exclude
any liability for fraud. The descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provision hereof. Any amendment, modification or
variation to the provisions of this Agreement and/or any Project Order entered
into hereunder must be in writing and signed by the Parties.

 

27. Execution in Counterparts.

 

  27.1 This Agreement may be executed in any number of counterparts, each of
which when executed and delivered, shall constitute an original, but all of
which together shall constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.

 

  27.2 Transmission by electronic mail in portable document format (pdf) of an
executed counterpart of this Agreement or any Project Order shall be deemed to
constitute due and sufficient delivery of such counterpart. The Parties shall
deliver to each other an original counterpart of this Agreement and each Project
Order promptly after delivery by electronic mail provided however, that failure
by either Party to so deliver an original counterpart shall not affect the
sufficiency of an electronic mail of such counterpart as provided in the first
sentence of this Clause.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto
through their duly authorised officers on the date(s) set forth below.

 

Signed by:  

 

Name (Print) :   Title:   Date:  

For and on behalf of:-.

 

28



--------------------------------------------------------------------------------

QUINTILES COMMERCIAL EUROPE LIMITED

 

Signed by:  

 

Name (Print):   Title:.   Date:  

For and on behalf of:-

CTILS LIFE SCIENCES LIMITED

 

29



--------------------------------------------------------------------------------

APPENDIX 1

Travel and Expenses Policy

 

30



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL ENTERTAINMENT AND

EXPENSE SUMMARY

This summary was created for the convenience of the Quintiles traveler. However,
before traveling, please take the time to read the entire Global Entertainment
and Expense policy for more detailed guidelines. Travelers/employees are
expected to comply without exception to the requirements of the policy.

It is the intent of the Company for all employees to adhere to this Travel and
Entertainment Expense Policy. In certain situations, i.e. customer/contracts,
and as approved by the Global Travel Organization, GlobalTravel@quintiles.com,
exceptions may be made to this requirement.

TRAVEL AUTHORIZATION-Section 2

Billable Travelers

Travelers whose job duties and responsibilities are in support of a current
customer contract and have been approved by their Line/Project Manager to submit
job expenses related to the support of the contract via the Company’s expense
system, need no additional pre-trip approval for the expenses. If travel is
booked and violates any provisions of the Global Travel and Entertainment
Expense Policy, an ‘exception/policy violation’ message will be sent to the
traveler and the traveler’s Line Manager defining the non-compliance issue.
Expenses planned/incurred must comply with the Global Travel and Entertainment
Expense Policy.

For those situations when a billable travelers’ travel is not billable, e.g.
internal training requirements, travel requested by Quintiles, then travel
authorization must comply with non-billable travelers’ criteria (see below).

If a non billable traveler is assigned to a billable department, e.g. line
manager or quality assurance, travel authorization must comply with non-billable
travelers’ criteria (see below).

In those rare situations where Travelers may need to or have incurred out of
policy transactions, those transactions will require Line Manager
pre-approval/post-approval as applicable. The Global Travel Organization will
review policy noncompliance transactions as appropriate.

Non-Billable Travelers

Salary grade level 36 and below will require pre-trip authorization* from
immediate Line Manager or equivalent grade level manager. If travel is booked
and violates any provisions of the Global Travel and Entertainment Expense
Policy, an ‘exception/policy violation’ message will be sent to the employee and
the employee’s Line Manager defining the non-compliance issue. Expenses
planned/incurred must comply with the Global Travel and Entertainment Expense
Policy.

In those rare situations where Travelers may need to or have incurred out of
policy transactions, those transactions will require Line Manager
pre-approval/post-approval as applicable. The Global Travel Organization will
review policy noncompliance transactions as appropriate.

 

31



--------------------------------------------------------------------------------

*Pre-trip authorization (the approval to travel) must be documented.

Please see Appendix J for pre-trip authorization guidelines by country.

RESERVATION PROCEDURES-Section 3

In certain countries/regions, Quintiles has an Online Booking Tool that is
linked directly to the designated Travel Agencies. The Online Booking Tool
incorporates Quintiles’ Preferred Vendor discount programs and Quintiles’ Travel
Policy requirements. To receive additional instructions, complete your travel
profile form or access to the Online Booking Tool, please see Appendix A.

EMERGENCY NUMBER-Section 3

In the event of an emergency, please contact:

Quintiles World Watch Travel Safety & Security

24-Hour Emergency Call Center

+1 713-430-7409

MAKING AIR TRAVEL RESERVATIONS-Section 4

Travelers are encouraged to make reservations as early as possible (14 days or
more), to take advantage of advance purchase discounts. Air travel,
accommodation, car rental, and rail travel reservations including en route
changes must be booked via the Online Booking Tool, where available, or the
Travel Management Company.

See Appendix A-Travel Management Companies by country

AIRLINE CLASS OF SERVICE-Section 4

 

  •  

First class air travel is prohibited (unless it has been provided through a
company authorized initiative and cost does not exceed the cost of a business
class ticket).

 

  •  

All domestic air travel must be in Economy class.

 

  •  

Employees are expected to use the lowest preferred provider airfare available.
Visit iQ,
http://intranet.quintiles.com/Employee/Travel/PrefProviders/Pages/Home.aspx for
a list of preferred carriers. Where preferred carriers are not available,
employees are expected to use the lowest cost fare available.

 

  •  

Business class is acceptable when it does NOT cost more than the lowest
available Economy fare, unless noted below.

 

  •  

In some instances Business class travel may be more cost effective when booking
an ‘Around the World’ itinerary where some legs may be less than nine (9) hours
and some may be nine (9) hours or more. Contact the Travel Management Company
for more information.

 

32



--------------------------------------------------------------------------------

MAKING HOTEL RESERVATIONS-Section 5

To take advantage of the cost benefits travelers should make reservations as
early as possible and use the Company’s preferred hotel providers, where
available. Hotel accommodations must be booked via the Online Booking Tool,
where available, or the Travel Management Company.

For a list of Company Preferred Hotel Providers, visit the Global Travel and
Expense site on iQ at
http://intranet.quintiles.com/Employee/Travel/PrefProviders/Pages/home.aspx

HOTEL SELECTION GUIDELINES-Section 5

Travelers are required to use one of the following:

 

  •  

Company preferred providers, where available.

 

  •  

Full Service Hotel Standard not to exceed $300 USD* unless otherwise noted in
Appendix J.

 

  •  

At non-US International properties-First Class rating not to exceed $350 USD*
unless otherwise noted in Appendix J.

 

  •  

In the US-Minimum AAA 3-Diamond rating, not to exceed $300 USD* unless otherwise
noted in Appendix J.

*Including taxes

For additional information, contact the Global Travel Organization,
GlobalTravel@quintiles.com.

CAR RENTAL GUIDELINES-Section 6

Travelers may rent a car at their destination when:

 

  •  

It is less expensive than other transportation modes such as taxis, trains, and
shuttles.

 

  •  

Entertaining customers.

 

  •  

Transporting large or bulky material.

For Personal Car information, see section 7.1.

MAKING CAR RENTAL RESERVATIONS-Section 6

To take advantage of the cost benefits travelers should make reservations as
early as possible and use the Company’s preferred car rental providers. Car
rental accommodations must be the most cost effective and booked via the Online
Booking Tool, where available, or the Travel Management Company. Please see
Appendix A.

 

33



--------------------------------------------------------------------------------

For a list of Company Preferred Car Rental Providers, visit the Global Travel
and Expense site on iQ at
http://intranet.quintiles.com/Employee/Travel/PrefProviders/Pages/Home.aspx

When preferred car rental providers are not available, travelers are expected to
book the most cost effective rental car.

If the Quintiles preferred car supplier’s locations are not cost effective to
meet local business needs, then please contact GlobalTravel@quintiles.com for an
approved alterative option.

RENTAL CAR ACCIDENTS-Section 6

Should a rental car accident occur, travelers should immediately:

 

  •  

Contact local authorities, as required;

 

  •  

Contact the car rental company;

 

  •  

Contact your Line Manager;

 

  •  

Contact Risk Management;

 

  •  

Contact the Global Travel Organization, 919-998-2539 (p),
GlobalTravel@quintiles.com;

 

  •  

Contact local Human Resource representative for personal injury benefits.

For additional information, visit the Risk Management site on iQ at:
http://intranet.quintiles.com/Work/Business/RiskManaqement/Travel/Paqes/Home.aspx

LONG TERM CAR RENTALS-Section 6

For car rentals lasting 30 days or longer, contact the Global Travel
Organization, GlobalTravel@quintiles.com for special rates and assistance.

PERSONAL MEAL AND/OR BEVERAGE EXPENSES-Section 11

Personal meals and/or beverages are defined as meal and/or beverages expenses
incurred by the traveler when dining alone on an out-of-town business trip.
Travelers will be reimbursed for personal meal expenses:

 

  •  

According to actual and reasonable cost, as required by customer contracts, as
defined by local limits or on a Per Diem basis.

 

  •  

Travelers will be reimbursed for personal meal and/or beverage expenses as
follows:

 

34



--------------------------------------------------------------------------------

  •  

When a traveler travels out-of-town 2 hours prior to the normal business start
time, breakfast will be reimbursed

 

  •  

Lunch

 

  •  

If the traveler arrives back to their home base 2 hours after the normal close
of business, dinner will be reimbursed.

BUSINESS MEAL AND/OR BEVERAGE EXPENSES-Section 11

Reasonable business meal and/or beverage expenses with business associates and
clients that are essential to conducting Company business will be reimbursed.
Documentation of the attendees, their business relationship and topics
discussed, or benefits derived, must be written on the receipt. If a business
meal meeting with a client is considered confidential, the client’s name need
not be identified on the receipt, if this would constitute a breach of
confidentiality in the country where the client is doing business. In this
instance, a brief explanation must be provided on the receipt. The most
senior/highest graded local country person is required to expense the bill. On
those occasions involving employee only meals with out of town/out of country
guests, the most senior / highest graded local country person or guest may
expense the bill.

The following information is required when incurring this type of expense:

 

1. A full list of attendees, with their company location.

 

2. A complete description of the event.

 

3. The purpose of/justification for the event.

BUSINESS MEALS TAKEN WITH OTHER EMPLOYEES-Section 11

Employees will be reimbursed for business-related meals and/or beverages taken
with other employee’s only if any of the following exist:

 

  •  

A client is present.

 

  •  

At least one company employee is from out of town, with manager approval.

 

  •  

Authorized by line manager for testimonial, reward, recognition or other
appropriate business purpose.

ENTERTAINMENT/CUSTOMER EVENTS-Section 11

Reasonable entertainment expenses, i.e. non-meal activities, with business
associates and clients, that are essential to conducting Company business, will
be reimbursed provided it meets the requirements of the Gift and Entertainment
Policy. The senior level employee attending the event must charge the expense.

 

35



--------------------------------------------------------------------------------

REQUIRED USE OF CORPORATE CHARGE/CORPORATE CREDIT CARD-Section 12

Whenever feasible and as approved by line management, travelers must use the
corporate charge/credit card to pay for all:

 

  •  

Air travel

 

  •  

Accommodation

 

  •  

Car rental

 

  •  

Rail travel

 

  •  

Meals and entertainment (excluding Per Diem)

 

  •  

Miscellaneous T&E expenses

NOTE: For Corporate card/Credit card application information, contact your line
manager or the Global Travel Organization, 919-998-2539,
GlobalTravel@quintiles.com.

PERSONAL USE OF CORPORATE CHARGE/CREDIT CARD-Section 12

Corporate charge/credit cards are intended for business use and may NOT be used
for personal expenses. Misuse of the Company Credit Card will result in
disciplinary action in accordance with Company procedures.

CORPORATE CHARGE/CREDIT CARD BILLING & PAYMENT RESPONSIBILTIY-Section 12

 

  •  

Employees are responsible for ensuring their corporate charge/credit card bill
is promptly paid each month in accordance with the credit card payment terms.
Corporate charge/credit card bills are due and payable in full 25 days from the
statement date.

 

  •  

Other countries may have different payment terms. See Appendix J for payment
terms by country.

TIMING FOR EXPENSE REPORT COMPLETION AND SUBMISSION-Section 13

Employees who have incurred business related expenses must submit expense
reports timely to ensure payment is made within four (4) weeks after the expense
was incurred. At a minimum, expenses should be submitted on a monthly basis
unless noted in Appendix J. See Appendix J or contact your line manager for
expense reporting system information.

 

36



--------------------------------------------------------------------------------

APPROVAL/AUTHORIZATION PROCESS-Section 13

Employees must submit a signed copy/image of all expense reports. Approval is
required by the employee’s immediate supervisor or the next higher authority.
The supervisors’ approval may be electronic (must be electronic in the US) or a
signed copy/image of the expense report or both.

Employees are not authorized to approve their own, a peer’s, or a superior’s
travel expense report. Each employee’s expense report will be reviewed by the
line manager who ensures:

 

  •  

Policy compliance

 

  •  

Appropriate approval signatures

 

  •  

Valid business purpose

 

  •  

Correct total

 

  •  

Acceptable supporting documentation and receipts-See Appendix E

 

37